
	
		I
		112th CONGRESS
		1st Session
		H. R. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require non-Federal prisons and correctional
		  facilities holding Federal prisoners under a contract with the Federal
		  Government to make the same information available to the public that Federal
		  prisons and correctional facilities are required to make
		  available.
	
	
		1.Short titleThis Act may be cited as the
			 Private Prison Information Act of
			 2011.
		2.Freedom of
			 Information Act applicable for contract prisons
			(a)In
			 GeneralEach applicable
			 entity shall be subject to section 552 of title 5, United States Code
			 (popularly known as the Freedom of Information Act), in the same manner as a
			 Federal agency operating a Federal prison or other Federal correctional
			 facility would be subject to such section of title 5, including—
				(1)the duty to
			 release information about the operation of the non-Federal prison or
			 correctional facility; and
				(2)the applicability
			 of the exceptions and exemptions available under such section.
				(b)RegulationsA Federal agency that contracts with, or
			 provides funds to, an applicable entity to incarcerate or detain Federal
			 prisoners in a non-Federal prison or correctional facility shall promulgate
			 regulations or guidance to ensure compliance by the applicable entity with
			 subsection (a).
			(c)No Federal funds
			 for complianceNo Federal
			 funds may be used to assist applicable entities with compliance with this
			 section or section 552 of title 5, United States Code.
			(d)Civil
			 ActionAny party aggrieved by
			 a violation of section 552 of title 5, United States Code, by an applicable
			 entity, as such section is applicable to such an entity in accordance with
			 subsection (a), may, in a civil action,
			 obtain appropriate relief against the applicable entity for the
			 violation.
			(e)DefinitionsIn this section:
				(1)Non-Federal
			 prison or correctional facility
					(A)In
			 generalThe term
			 non-Federal prison or correctional facility includes any
			 non-Federal facility described in
			 subparagraph (B) that incarcerates or
			 detains Federal prisoners pursuant to a contract or intergovernmental service
			 agreement with—
						(i)the
			 Federal Bureau of Prisons;
						(ii)Immigration and
			 Customs Enforcement; or
						(iii)any other
			 Federal agency.
						(B)Non-Federal
			 facilitiesA non-Federal facility is—
						(i)a
			 privately owned prison or other privately owned correctional facility;
			 or
						(ii)a
			 State or local prison, jail, or other correctional facility.
						(2)EntityThe
			 term applicable entity means—
					(A)a nongovernmental entity contracting with,
			 or receiving funds from, the Federal Government to incarcerate or detain
			 Federal prisoners in a non-Federal prison or correctional facility; or
					(B)a State or local
			 governmental entity with an intergovernmental service agreement with the
			 Federal Government to incarcerate or detain Federal prisoners in a non-Federal
			 prison or correctional facility.
					
